Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of provisional patent US 63/106,193, granting domestic benefit date of 10/27/2020.

Information Disclosure Statement
The IDS filed on 1/22/2021 has been considered by Examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims recite, “a protocol for handing an incomplete task” – Examiner is interpreting this as “a protocol for handling an incomplete task”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
	Step 1:
	Claim 1 describes “a vehicular micro cloud management system” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Claim 1 includes limitations that recite an abstract idea (bolded below):
A vehicular micro cloud management system, 
comprising: one or more processors; and a memory communicably coupled to the one or more processors, 
storing: a protocol module including instructions that when executed by the one or more processors cause the one or more processors to determine join/leave protocols for a vehicular micro cloud 
and transmit the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle joining the vehicular micro cloud; 
wherein the join/leave protocols define at least: 1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task 
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud 
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, determinations upon data, and the construction of a plan, can be practically performed mentally.
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a memory, and a set of instructions stored in the memory, as well as the step of, “transmit the join/leave protocols to a local vehicle”.  Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via insignificant pre-solution activity and post-solution activity. The limitation of “transmit …” is insignificant post-solution activity, as it reflects the application of generic computer technology. The memory storing instructions and processor(s) are also generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is generic computer technology and the post-solution application of computer technology. The limitations merely describe how to apply the process of Claim 1 via insignificant extra-solution activity. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The use of a processors, a memory with instructions, and the transmission of data are all well-understood, routine, and conventional activity/structure in vehicle controls.

Regarding Claims 2-7,
	The claims 2-7 that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 8, 
	Step 1:
	Claim 8 describes a “a method” and thus falls under the statutory category of a method.
	Step 2(a), Prong I:
	Claim 8 includes limitations that recite an abstract idea (bolded below):
A method for managing a vehicular micro cloud, comprising:
determining join/leave protocols for a vehicular micro cloud; and
transmitting the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle micro cloud
where the join/leave protocols define at least:
1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task, and
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud.  
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea is,  “transmitting the join/leave protocols to a local vehicle… ”. These limitations are recited at a high level of generality and simply reflect the application of generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a transmitting step. Transmitting data merely constitutes the application of generic computer technology. Processing circuitry is generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitation of transmitting data is well-understood, routine, and conventional activity.

Regarding Claims 9-14,
	The claims 9-14 that depend on Claim 8 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 15
	Step 1:
	Claim 15 describes a “a non-transitory computer readable medium” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Claim 15 includes limitations that recite an abstract idea (bolded below):
A non-transitory computer-readable medium for managing a micro cloud,
including instructions that, when executed by one or more processors, cause the one or more processors to
 determine join/leave protocols for a vehicular micro cloud 
transmit the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle joining the vehicular micro cloud; 
wherein the join/leave protocols define at least: 1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task 
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud 
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, determinations upon data, and the construction of a plan, can be practically performed mentally.
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are, a memory with a set of instructions, processors, as well as the step of, “transmit the join/leave protocols to a local vehicle”.  Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via insignificant pre-solution activity and post-solution activity. The limitation of “transmit …” is insignificant post-solution activity, as it reflects the application of generic computer technology. The memory storing instructions and processors are also generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is generic computer technology and the post-solution application of computer technology. The limitations merely describe how to apply the process of Claim 1 via insignificant extra-solution activity. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The use of a memory with instructions, processors, and the transmission of data are all well-understood, routine, and conventional activity/structure in vehicle controls.

Regarding Claims 16-20,
	The claims 16-20 that depend on Claim 15 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding 1-20,
 	Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19 include the language of “join/leave protocols”, however, this language leaves it unclear if the claims are limited to either join or  leave protocols, or if the claims are limitations require both join and leave protocols. For example, in Claim 2, if the join/leave protocols are both simultaneously determined based on the same state information (and), or if the language can be open to scenario where join protocols are determined, and then leave protocols are determined later on the basis of a new state at the time of leaving (or). For purpose of compact prosecution, Examiner is interpreting the language to mean join or leave protocols. 
	The dependent claims 3, 6, 7, 10, 13, 14, 17, 20 are also rejected at they rely on rejected independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattingly (US 20190025817 A1), herein after referred to simply as Mattingly.

Regarding Claim 1,
Mattingly discloses the following limitations,
A vehicular micro cloud management system, (Abstract, “Systems, apparatuses, and methods are provided herein for autonomous vehicles task management and organization.”)
comprising: one or more processors; and a memory 228 communicably coupled to the one or more processors, (Paragraph [0024], “The control circuit 221 may comprise a processor, a microprocessor, and the like and may be configured to execute computer readable instructions stored on a computer readable storage memory 228.”)
storing: a protocol module including instructions that when executed by the one or more processors cause the one or more processors to determine join/leave protocols for a vehicular micro cloud (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle)
and transmit the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle joining the vehicular micro cloud; (Paragraph [0042], “In some embodiments, a vehicle in a master role (“master vehicle”) and/or one or more other vehicles in the fleet may be configured to authorize the second autonomous vehicle.” – where the authorization is transmitted, and the join authorization is considered a protocol. Further, Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420.)
wherein the join/leave protocols define at least: 1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm. Note, also, Paragraph [0052], “In some embodiments, step 521 may comprise step 410 or a similar process. In some embodiments, step 521 may comprise step 410 or a similar process. In step 511, the first AV authenticates the second AV. In some embodiments, step 511 may comprise step 420 or a similar process.” – i.e., the description of joining in the embodiment of [0041]-[0050] also applies here for the steps of requesting 410 and authenticating 420)
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery.” – where the incomplete task is the vehicle delivery, and the protocol is that the vehicle may continue an assigned mission after leaving, and Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols during leave events)

Regarding Claim 2, 
Mattingly, as shown, discloses all of the limitations of Claim 1. Mattingly further discloses the following limitations, 
the memory further storing a communications module including instructions that when executed by the one or more processors cause the one or more processors to obtain state information associated with the local vehicle (Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.”  - where vehicle capabilities are one example of state information)
wherein the protocol modules determines the join/leave protocols based at least in part on the state information. (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm.

Regarding Claim 3,
Mattingly, as shown discloses all of the limitations of Claim 2. Mattingly further discloses the following limitations, 
wherein the state information includes one or more of actual or predicted: computation capability, lane position, download speed, sensor configuration and current destination (Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability, vehicle load capacity, vehicle speed, vehicle range, vehicle type (e.g. UAV vs. UGV), onboard sensors, etc.”- where processing capability is a computation capability, and data about onboard sensors is a sensor configuration, and, via Paragraph [0045], “In some embodiments, the hash chain database may comprise one or more of vehicle identifiers, manufacturer identifiers, owner identifiers, and capability identifiers associated with recognized vehicles/entities that can be used to authorize a new vehicle into the fleet.”  - that the joining steps of 410 and 420 can be based on capability identifier, which implies capabilities as in [0031])




Regarding Claim 4,
Mattingly, as shown discloses all of the limitations of Claim 3. Mattingly further discloses the following limitations, 
wherein the join/leave protocols include at least one requirement that must be met by the local vehicle prior to joining the vehicular micro cloud, the at least one requirement comprising one or more of: a required computation ability, required lane position, or required amount of time that the local vehicle will be in the vicinity of the vehicular micro cloud.  (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle, and, Paragraph [0044], “In some embodiments, the hash chain database may store one or more of master reassignment rules, current master vehicle identity, current status and capabilities of vehicles in the fleet, vehicle authentication requirements,” and Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.” show the fleet system determines vehicle capabilities, where a capability may include the computation ability, as per Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability)





Regarding Claim 5,
Mattingly, as shown, discloses all of the limitations of Claim 1. Mattingly further discloses the following limitations, 
the memory further storing a controller module including instructions that when executed by the one or more processors cause the one or more processors to identify a collaboration goal for the vehicle vehicular micro cloud (Paragraph [0043], “In some embodiments, autonomous vehicles in the autonomous vehicle fleet may be configured to verify that a task and/or a command is assigned by a master autonomous vehicle of the autonomous vehicle fleet prior to performing the task and/or the command” – where verification of tasks embedded in the collective UAV control system, can be interpreted as identification of collaborative tasks. And paragraph [0045], “In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where specific delegation of tasks are identified, i.e., collaborative navigation of the swarm.)
wherein the protocol module determines the join/leave protocols based at least in part on advancing the collaboration goal (Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420. And Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols based on goal, when that goal requires master vehicle or goal is itself the selection of a master vehicle)
Regarding Claim 6,
Mattingly, as shown discloses all of the limitations of Claim 1. Mattingly further discloses the following limitations, 
wherein the procedure for the local vehicle to join the vehicular micro cloud includes downloading a threshold amount of data associated with the collaborative micro cloud task (Paragraph [0046], “In some embodiments, in step 430, the master vehicle of the fleet may begin to provide instructions and/or assign tasks to the second autonomous vehicle as the fleet collectively navigate and/or perform a plurality of tasks” – where second vehicle receiving task/navigation data from swarm constitutes downloading a threshold amount of data)

Regarding Claim 8,
Mattingly discloses the following limitations,
A method for managing a vehicular micro cloud, (Abstract, “Systems, apparatuses, and methods are provided herein for autonomous vehicles task management and organization.”)
comprising: determining join/leave protocols for a vehicular micro cloud (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle)
and transmitting the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle joining the vehicular micro cloud; (Paragraph [0042], “In some embodiments, a vehicle in a master role (“master vehicle”) and/or one or more other vehicles in the fleet may be configured to authorize the second autonomous vehicle.” – where the authorization is transmitted, and the join authorization is considered a protocol. Further, Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420.)
wherein the join/leave protocols define at least: 1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm. Note, also, Paragraph [0052], “In some embodiments, step 521 may comprise step 410 or a similar process. In some embodiments, step 521 may comprise step 410 or a similar process. In step 511, the first AV authenticates the second AV. In some embodiments, step 511 may comprise step 420 or a similar process.” – i.e., the description of joining in the embodiment of [0041]-[0050] also applies here for the steps of requesting 410 and authenticating 420)
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery.” – where the incomplete task is the vehicle delivery, and the protocol is that the vehicle may continue an assigned mission after leaving, and Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols during leave events)

Regarding Claim 9,
Mattingly, as shown, discloses all of the limitations of Claim 8. Mattingly further discloses the following limitations, 
further comprising obtaining state information associated with the local vehicle (Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.”  - where vehicle capabilities are one example of state information)
and determining join/leave protocols based at least in part on the state information. (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm.)



Regarding Claim 10,
Mattingly, as shown, discloses all of the limitations of Claim 9. Mattingly further discloses the following limitations, 
wherein the state information includes one or more of actual or predicted: computation capability, lane position, download speed, sensor configuration and current destination (Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability, vehicle load capacity, vehicle speed, vehicle range, vehicle type (e.g. UAV vs. UGV), onboard sensors, etc.”- where processing capability is a computation capability, and data about onboard sensors is a sensor configuration, and, via Paragraph [0045], “In some embodiments, the hash chain database may comprise one or more of vehicle identifiers, manufacturer identifiers, owner identifiers, and capability identifiers associated with recognized vehicles/entities that can be used to authorize a new vehicle into the fleet.”  - that the joining steps of 410 and 420 can be based on capability identifier, which implies capabilities as in [0031])

Regarding Claim 11, 
Mattingly, as shown, discloses all of the limitations of Claim 10. Mattingly further discloses the following limitations, 
wherein the join/leave protocols include at least one requirement that must be met by the local vehicle prior to joining the vehicular micro cloud, the at least one requirement comprising one or more of: a required computation ability, required lane position, or required amount of time that the local vehicle will be in the vicinity of the vehicular micro cloud.  (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle, and, Paragraph [0044], “In some embodiments, the hash chain database may store one or more of master reassignment rules, current master vehicle identity, current status and capabilities of vehicles in the fleet, vehicle authentication requirements,” and Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.” show the fleet system determines vehicle capabilities, where a capability may include the computation ability, as per Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability)

Regarding Claim 12, 
Mattingly, as shown, discloses all of the limitations of Claim 8. Mattingly further discloses the following limitations, 
further comprising identifying a collaboration goal for the vehicle vehicular micro cloud (Paragraph [0043], “In some embodiments, autonomous vehicles in the autonomous vehicle fleet may be configured to verify that a task and/or a command is assigned by a master autonomous vehicle of the autonomous vehicle fleet prior to performing the task and/or the command” – where verification of tasks embedded in the collective UAV control system, can be interpreted as identification of collaborative tasks. And paragraph [0045], “In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where specific delegation of tasks are identified, i.e., collaborative navigation of the swarm.)
and determining the join/leave protocols based at least in part on advancing the collaboration goal (Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420. And Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols based on goal, when that goal requires master vehicle or goal is itself the selection of a master vehicle)

Regarding Claim 13, 
Mattingly, as shown, discloses all of the limitations of Claim 8. Mattingly further discloses the following limitations, 
wherein the procedure for the local vehicle to join the vehicular micro cloud includes downloading a threshold amount of data associated with the collaborative micro cloud task (Paragraph [0046], “In some embodiments, in step 430, the master vehicle of the fleet may begin to provide instructions and/or assign tasks to the second autonomous vehicle as the fleet collectively navigate and/or perform a plurality of tasks” – where second vehicle receiving task/navigation data from swarm constitutes downloading a threshold amount of data)


Regarding Claim 15, 
Mattingly discloses the following limitations,
A non-transitory computer computer-readable medium for managing a vehicular micro cloud, (Abstract, “Systems, apparatuses, and methods are provided herein for autonomous vehicles task management and organization.”)
including instructions, that, when executed by one or more processors, cause the one or more processors to: (Paragraph [0024], “The control circuit 221 may comprise a processor, a microprocessor, and the like and may be configured to execute computer readable instructions stored on a computer readable storage memory 228.”)
determine join/leave protocols for a vehicular micro cloud (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle)
and transmit the join/leave protocols to a local vehicle in a vicinity of the vehicular micro cloud prior to the local vehicle joining the vehicular micro cloud; (Paragraph [0042], “In some embodiments, a vehicle in a master role (“master vehicle”) and/or one or more other vehicles in the fleet may be configured to authorize the second autonomous vehicle.” – where the authorization is transmitted, and the join authorization is considered a protocol. Further, Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420.)
wherein the join/leave protocols define at least: 1) a procedure for the local vehicle to join the vehicular micro cloud and contribute computing resources to a collaborative micro cloud task (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm. Note, also, Paragraph [0052], “In some embodiments, step 521 may comprise step 410 or a similar process. In some embodiments, step 521 may comprise step 410 or a similar process. In step 511, the first AV authenticates the second AV. In some embodiments, step 511 may comprise step 420 or a similar process.” – i.e., the description of joining in the embodiment of [0041]-[0050] also applies here for the steps of 410 and 420)
2) a protocol for handing an incomplete task when the local vehicle leaves the vehicular micro cloud (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery.” – where the incomplete task is the vehicle delivery, and the protocol is that the vehicle may continue an assigned mission after leaving, and Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols during leave events)
Regarding Claim 16, 
Mattingly, as shown, discloses all of the limitations of Claim 15. Mattingly further discloses the following limitations, 
further comprising instructions that when executed by the one or more processors cause the one or more processors to obtain state information associated with the local vehicle (Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.”  - where vehicle capabilities are one example of state information)
wherein the protocol modules determines the join/leave protocols based at least in part on the state information. (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” and Paragraph [0053],  “In some embodiments, the first AV may select one or more tasks for the second AV based on the second AV's capability, power level, assigned tasks, location, etc. The assigned vehicle task may be added as a new record of a hash chain database.“ – where the authentication  and resultant tasks are join protocols that whereby second vicinity vehicle collaborates with the swarm.

Regarding Claim 17, 
Mattingly, as shown, discloses all of the limitations of Claim 16. Mattingly further discloses the following limitations, 
wherein the state information includes one or more of actual or predicted: computation capability, lane position, download speed, sensor configuration and current destination (Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability, vehicle load capacity, vehicle speed, vehicle range, vehicle type (e.g. UAV vs. UGV), onboard sensors, etc.”- where processing capability is a computation capability, and data about onboard sensors is a sensor configuration, and, via Paragraph [0045], “In some embodiments, the hash chain database may comprise one or more of vehicle identifiers, manufacturer identifiers, owner identifiers, and capability identifiers associated with recognized vehicles/entities that can be used to authorize a new vehicle into the fleet.”  - that the joining steps of 410 and 420 can be based on capability identifier, which implies capabilities as in [0031])

Regarding Claim 18, 
Mattingly, as shown, discloses all of the limitations of Claim 17. Mattingly further discloses the following limitations, 
wherein the join/leave protocols include at least one requirement that must be met by the local vehicle prior to joining the vehicular micro cloud, the at least one requirement comprising one or more of: a required computation ability, required lane position, or required amount of time that the local vehicle will be in the vicinity of the vehicular micro cloud.  (Paragraph [0045], “In step 420, the system authenticates the second vehicle. In some embodiments, the second vehicle may be authenticated based on fleet rules stored in a hash chain database.” – where the checking of flight rules and resultant outcome (join or do not join, and what tasks will then be performed) is determining joining protocols for vicinity second vehicle, and, Paragraph [0044], “In some embodiments, the hash chain database may store one or more of master reassignment rules, current master vehicle identity, current status and capabilities of vehicles in the fleet, vehicle authentication requirements,” and Paragraph [0042], “In some embodiments, the authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.” show the fleet system determines vehicle capabilities, where a capability may include the computation ability, as per Paragraph [0031], “In some embodiments, task parameters may comprise vehicle requirements and/or preferences for the task such as vehicle hardware capability, vehicle processing capability)

Regarding Claim 19, 
Mattingly, as shown, discloses all of the limitations of Claim 15. Mattingly further discloses the following limitations, 
further comprising instructions to identify a collaboration goal for the vehicle vehicular micro cloud (Paragraph [0043], “In some embodiments, autonomous vehicles in the autonomous vehicle fleet may be configured to verify that a task and/or a command is assigned by a master autonomous vehicle of the autonomous vehicle fleet prior to performing the task and/or the command” – where verification of tasks embedded in the collective UAV control system, can be interpreted as identification of collaborative tasks. And paragraph [0045], “In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where specific delegation of tasks are identified, i.e., collaborative navigation of the swarm.)
and determine the join/leave protocols based at least in part on advancing the collaboration goal (Paragraph [0045], “In some embodiments, vehicles may be added to different levels of authentication in step 420. For example, a third party vehicle may be authorized to travel with a swarm and assist in the swarm navigation but may not be permitted to become the master vehicle of the fleet. In another example, a third party vehicle may be authorized to follow the swarm and retrieve navigation instructions but may not be assigned delivery tasks from the fleet.” – where the levels are a determination of the join protocol during step 420. And Paragraph [0047], “In another example, if the master vehicle is scheduled to leave to swarm to perform delivery, the vehicles may proceed to step 450 to select a new master before the current master leaves the swarm.” – shows there are specific leave protocols based on goal, when that goal requires master vehicle or goal is itself the selection of a master vehicle)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Mattingly, further in view of Li (US 20220105954 A1), herein after referred to simply as Li.

Regarding Claim 7, 
Mattingly, as shown, discloses all of the limitations of Claim 1. Mattingly further discloses the following limitation,
wherein the protocol for handling incomplete tasks includes completing the incomplete task after leaving the vehicular micro cloud, resulting in a completed task (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery. In some embodiments, that vehicle may rejoin the same fleet or join another fleet after it drops off the package to travel to its next destination or home base.” – where the incomplete task is package delivery, and may be completed after leaving the vehicular micro cloud.)
However, Mattingly does not disclose the following limitation, 
and transmitting data associated with the completed task back to the vehicular micro cloud via a road side unit or a secondary vehicle travelling toward the vehicular micro cloud
However, this limitation of Claim 7 is taught by Li, which teaches that a vehicle outside of a given micro cloud may communicate with that micro cloud via a road side unit. (Paragraph [0023],”In an embodiment, the RSU 42 collects information regarding the communication range 18, current size, and/or supported size of the second platoon 14 and sends that information in a roadside broadcast message 44 to the first platoon 12.” – where vehicle communicates to an external platoon via a road side unit) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drone communication of Mattingly so as to include the RSU communication of Li, as doing so would allow a drone to notify the swarm of vehicle condition, completed package delivery, etc., which would provide for improved function of the system, and communicate beyond the drone’s standard range or location. Further, this combination could be made using known methods to yield predictable results. 


Regarding Claim 14, 
Mattingly, as shown, discloses all of the limitations of Claim 1. Mattingly further discloses the following limitation,
wherein the method for handling incomplete tasks includes completing the incomplete task after leaving the vehicular micro cloud, resulting in a completed task (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery. In some embodiments, that vehicle may rejoin the same fleet or join another fleet after it drops off the package to travel to its next destination or home base.” – where the incomplete task is package delivery, and may be completed after leaving the vehicular micro cloud.)
However, Mattingly does not disclose the following limitation, 
and transmitting data associated with the completed task back to the vehicular micro cloud via a road side unit or a secondary vehicle travelling toward the vehicular micro cloud
However, this limitation of Claim 14 is taught by Li, which teaches that a vehicle outside of a given micro cloud may communicate with that micro cloud via a road side unit. (Paragraph [0023],”In an embodiment, the RSU 42 collects information regarding the communication range 18, current size, and/or supported size of the second platoon 14 and sends that information in a roadside broadcast message 44 to the first platoon 12.” – where a vehicle communicates to another platoon via RSU.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drone communication of Mattingly so as to include the RSU communication of Li, as doing so would allow a drone to notify the swarm of vehicle condition, completed package delivery, etc., which would provide for improved function of the system. Further, this combination could be made using known methods to yield predictable results. 
Regarding Claim 20, 
Mattingly, as shown, discloses all of the limitations of Claim 1. Mattingly further discloses,
wherein the method for handling incomplete tasks includes completing the incomplete task after leaving the vehicular micro cloud, resulting in a completed task (Paragraph [0046], “In some embodiments, one or more vehicles may leave the fleet while the fleet travels and/or performs tasks. For example, a delivery vehicle may travel with a swarm for the first part of the journey and leave the swarm on the last mile to complete the delivery. In some embodiments, that vehicle may rejoin the same fleet or join another fleet after it drops off the package to travel to its next destination or home base.” – where the incomplete task is package delivery)
However, Mattingly does not disclose the following limitation, 
and transmitting data associated with the completed task back to the vehicular micro cloud via a road side unit or a secondary vehicle travelling toward the vehicular micro cloud
However, this limitation of Claim 20 is taught by Li, which teaches that a vehicle outside of a given micro cloud may communicate with that micro cloud via a road side unit. (Paragraph [0023],”In an embodiment, the RSU 42 collects information regarding the communication range 18, current size, and/or supported size of the second platoon 14 and sends that information in a roadside broadcast message 44 to the first platoon 12.” – where a vehicle communicates to platoon via RSU.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the drone communication of Mattingly so as to include the RSU communication of Li, as doing so would allow a drone to notify the swarm of vehicle condition, completed package delivery, etc., which would provide for improved function of the system, and communicate beyond the drone’s standard range or location. Further, this combination could be made using known methods to yield predictable results. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao (US 20200082727 A1) discloses a Road Side Unit that collects information about an ‘other vehicle’ outside of a platoon, and then sends command data to the platoon based on determinations upon the other vehicle information (Paragraph [0098]). Ucar (US 20210350707 A1) discloses a system by which a vehicle outside of a platoon can communicate with a platoon via a roadside tower (Paragraph [0029], Figure 1). Schmitt (US 20190222641 A1) describes collaborative computation amongst a swarm of vehicles, including an embodiment where vehicles may act as relays in a mesh network (Paragraph [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.F./               Examiner, Art Unit 3666                                                                                                                                                                                         



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666